Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed lower semispherical portions of the hyper heat accelerator dots having a spherical shape are included in the metal oxide to thus form a diffusion layer and upper semispherical portions thereof are included in the conductive adhesive layer was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification was reviewed and no support was found for lower semispherical portions of the hyper heat accelerator dots having a spherical shape are included in the metal oxide to thus form a diffusion layer and upper semispherical portions thereof are included in the conductive adhesive layer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, it is not definite what is meant by lower semispherical portions of the hyper heat accelerator dots having a spherical shape are included in the metal oxide to thus form a diffusion layer and upper semispherical portions thereof are included in the conductive adhesive layer It is not definite how lower semispherical portions can have a spherical shape.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 9755229 B2 to Wang et al. (“Wang”) in view of US 20110233481 A1 to Alvarez (“Alvarez”) and US 20140227551 A1 to Rateiczak et al. (“Rateiczak”).
Wang discloses:
Regarding claim 4, as best understood: 
a substrate (e.g., substrate disclosed in Example 4) (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1
a metal oxide layer (e.g., the Fe0.74Sn5 nanospheres possess a core-shell nanostructure built by a single crystalline intermetallic core and an amorphous Fe--Sn--O oxidized layer) formed on the substrate (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); 
hyper heat accelerator dots having a spherical shape (e.g., nanospheres), the heat accelerator dots distributed uniformly on the metal oxide layer in a lattice arrangement (e.g., lattice) and at a distance from 10 nm to 20 nm relative to each other (e.g., Fig. 1A-2B, 4A, col 10, ln 48-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); and 
U.S. Patent Application No. 15/995,903Docket 215,723wherein lower semispherical portions of the hyper heat accelerator dots having a spherical shape (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); 
Regarding claim 6, as best understood: the hyper heat accelerator dots have a diameter of 50 to 100 nm and are arranged at an interval of 10 to 20 nm (e.g., Fig. 1A-2B, 4A, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1); 
Regarding claim 7, as best understood: the metal oxide is selected from the group consisting of aluminum oxide, copper oxide, iron oxide, tin oxide, cadmium oxide, zinc oxide and combinations thereof (e.g., Fig. 4A, col 6, ln 55-67, col 11, ln 55-67, col 12, ln 1-47, claim 1);
Regarding claim 17, as best understood: wherein the metal oxide layer is formed thereon through a roller, whereby the hyper heat accelerator dots are attached via lamination to the metal oxide layer while remaining attached to the conductive adhesive layer (e.g., Fig. 1A-2B, 4A, col 6, ln 55-67, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1, wherein the recitation of the metal oxide layer is formed thereon through a roller, whereby the hyper heat accelerator dots are attached via lamination to the metal oxide layer while remaining attached to the conductive adhesive layer is interpreted as a product-by-process recitation), and 
wherein, during the lamination attachment of the hyper heat accelerator dots, the roller is used at a predetermined pressure and a predetermined temperature (e.g., Fig. 1A-2B, 4A, col 6, ln 55-67, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1, wherein the recitation of during the lamination attachment of the hyper heat accelerator dots, the roller is used at a predetermined pressure and a predetermined temperature is interpreted as a product-by-process recitation); and
Regarding claim 18, as best understood: when the predetermined pressure is less than 1 kg/cm2 and the predetermined temperature is lower than 600 C., the roller cannot exhibit energy necessary for diffusing the hyper heat accelerator dots into the metal oxide layer, thus reducing the diffusion of the hyper heat accelerator dots into the metal oxide layer, thereby decreasing the heat value of the heating device (e.g., Fig. 1A-2B, 4A, col 6, ln 55-67, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1, wherein the recitation of when the predetermined pressure is less than 1 kg/cm2 and the predetermined temperature is lower than 600 C., the roller cannot exhibit energy necessary for diffusing the hyper heat accelerator dots into the metal oxide layer, thus reducing the diffusion of the hyper heat accelerator dots into the metal oxide layer, thereby decreasing the heat value of the heating device is interpreted as a product-by-process recitation), and 
wherein, when the predetermined pressure is greater than 5 kg/cm2 and the predetermined temperature is higher than 800 C., the diffusion of the hyper heat accelerator dots into the metal oxide layer cannot be performed in a lattice structure, thus deteriorating the properties of the heating device (e.g., Fig. 1A-2B, 4A, col 6, ln 55-67, col 10, ln 38-67, col 11, ln 1-8, col 11, ln 55-67, col 12, ln 1-47, claim 1, wherein the recitation of when the predetermined pressure is greater than 5 kg/cm2 and the predetermined temperature is higher than 800 C., the diffusion of the hyper heat accelerator dots into the metal oxide layer cannot be performed in a lattice structure, thus deteriorating the properties of the heating device is interpreted as a product-by-process recitation).
Wang does not explicitly disclose a conductive adhesive layer (as recited in claim 4).  
However, Alvarez discloses:
Regarding claim 4, as best understood:
a substrate (e.g., substrate 1) (e.g., Fig. 1-2 and para 19-25); 
a metal oxide layer (e.g., coating 3) formed on the substrate (e.g., Fig. 1-2 and para 19-25); 
hyper heat accelerator dots having a spherical shape (e.g., frits, frit 2, silver paste 11) on the metal oxide layer (e.g., Fig. 1-2 and para 2 and 19-25); and 
a conductive layer (e.g., at least one conductive layer 5) formed on the metal oxide layer and the hyper heat accelerator dots (e.g., Fig. 1-2 and para 2 and 19-25), 
wherein lower semispherical portions of the hyper heat accelerator dots having a spherical shape (e.g., Fig. 2) are included in the metal oxide layer to thus form a diffusion layer and upper semispherical portions thereof are included in structure corresponding to the conductive adhesive layer of Rateiczak as disclosed herein (e.g., Fig. 1-2 and para 19-25); 
Regarding claim 5, as best understood: the hyper heat accelerator is selected from the group consisting of SnF2, SnF4, tin nickel fluoride (SnNiF), tin chromium fluoride (SnCrF), tin zinc fluoride (SnZnF), zinc nickel fluoride (ZnNiF) and combinations thereof (e.g., para 21, 24);
Regarding claim 17, as best understood: wherein the metal oxide layer is formed thereon through a roller, whereby the hyper heat accelerator dots are attached via lamination to the metal oxide layer while remaining attached to the conductive adhesive layer (e.g., Fig. 1-2 and para 19-25, wherein the recitation of the metal oxide layer is formed thereon through a roller, whereby the hyper heat accelerator dots are attached via lamination to the metal oxide layer while remaining attached to the conductive adhesive layer is interpreted as a product-by-process recitation), and 
wherein, during the lamination attachment of the hyper heat accelerator dots, the roller is used at a predetermined pressure and a predetermined temperature (e.g., Fig. 1-2 and para 19-25, wherein the recitation of during the lamination attachment of the hyper heat accelerator dots, the roller is used at a predetermined pressure and a predetermined temperature is interpreted as a product-by-process recitation); and
Regarding claim 18, as best understood: when the predetermined pressure is less than 1 kg/cm2 and the predetermined temperature is lower than 600 C., the roller cannot exhibit energy necessary for diffusing the hyper heat accelerator dots into the metal oxide layer, thus reducing the diffusion of the hyper heat accelerator dots into the metal oxide layer, thereby decreasing the heat value of the heating device (e.g., Fig. 1-2 and para 19-25, wherein the recitation of when the predetermined pressure is less than 1 kg/cm2 and the predetermined temperature is lower than 600 C., the roller cannot exhibit energy necessary for diffusing the hyper heat accelerator dots into the metal oxide layer, thus reducing the diffusion of the hyper heat accelerator dots into the metal oxide layer, thereby decreasing the heat value of the heating device is interpreted as a product-by-process recitation), and 
wherein, when the predetermined pressure is greater than 5 kg/cm2 and the predetermined temperature is higher than 800 C., the diffusion of the hyper heat accelerator dots into the metal oxide layer cannot be performed in a lattice structure, thus deteriorating the properties of the heating device (e.g., Fig. 1-2 and para 19-25, wherein the recitation of when the predetermined pressure is greater than 5 kg/cm2 and the predetermined temperature is higher than 800 C., the diffusion of the hyper heat accelerator dots into the metal oxide layer cannot be performed in a lattice structure, thus deteriorating the properties of the heating device is interpreted as a product-by-process recitation).
Rateiczak further discloses:
Regarding claim 4, as best understood: 
a substrate (e.g., substrate 2) (e.g., Fig. 1-3 and para 44-47); 
a metal oxide layer (e.g., conductive coating 6 includes an electrically conductive material, typically a metal or metal oxide) formed on the substrate (e.g., Fig. 1-3 and para 44-47); 
a conductive adhesive layer (e.g., “conductive adhesive” disclosed in para 54, 57) formed on the metal oxide layer and the electrically conductive material of coating 6 set forth above corresponding to the hyper heat accelerator dots of Wang and Alvarez as set forth above (e.g., Fig. 1-3 and para 54, 57), 
Regarding claim 7, as best understood: the metal oxide is selected from the group consisting of aluminum oxide, copper oxide, iron oxide, tin oxide, cadmium oxide, zinc oxide and combinations thereof (e.g., para 47); 
Regarding claim 8, as best understood: the conductive adhesive is an optically clear adhesive (e.g., para 23, 44-47 and 50);
Regarding claim 17, as best understood: the heating device of claim 4, wherein the metal oxide layer is formed thereon through a roller, whereby the hyper heat accelerator dots are attached via lamination to the metal oxide layer while remaining attached to the conductive adhesive layer (e.g., Fig. 1-3 and para 44-50, wherein the recitation of the metal oxide layer is formed thereon through a roller, whereby the hyper heat accelerator dots are attached via lamination to the metal oxide layer while remaining attached to the conductive adhesive layer is interpreted as a product-by-process recitation), and 
wherein, during the lamination attachment of the hyper heat accelerator dots, the roller is used at a predetermined pressure and a predetermined temperature (e.g., Fig. 1-3 and para 44-50, wherein the recitation of during the lamination attachment of the hyper heat accelerator dots, the roller is used at a predetermined pressure and a predetermined temperature is interpreted as a product-by-process recitation); and
Regarding claim 18, as best understood: the heating device of claim 17, wherein when the predetermined pressure is less than 1 kg/cm2 and the predetermined temperature is lower than 600 C., the roller cannot exhibit energy necessary for diffusing the hyper heat accelerator dots into the metal oxide layer, thus reducing the diffusion of the hyper heat accelerator dots into the metal oxide layer, thereby decreasing the heat value of the heating device (e.g., Fig. 1-3 and para 44-50, wherein the recitation of when the predetermined pressure is less than 1 kg/cm2 and the predetermined temperature is lower than 600 C., the roller cannot exhibit energy necessary for diffusing the hyper heat accelerator dots into the metal oxide layer, thus reducing the diffusion of the hyper heat accelerator dots into the metal oxide layer, thereby decreasing the heat value of the heating device is interpreted as a product-by-process recitation), and 
wherein, when the predetermined pressure is greater than 5 kg/cm2 and the predetermined temperature is higher than 800 C., the diffusion of the hyper heat accelerator dots into the metal oxide layer cannot be performed in a lattice structure, thus deteriorating the properties of the heating device (e.g., Fig. 1-3 and para 44-50, wherein the recitation of when the predetermined pressure is greater than 5 kg/cm2 and the predetermined temperature is higher than 800 C., the diffusion of the hyper heat accelerator dots into the metal oxide layer cannot be performed in a lattice structure, thus deteriorating the properties of the heating device is interpreted as a product-by-process recitation).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Wang as suggested and taught by Alvarez in order to form a reliable connection with enhanced conductivity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Wang in view of Alvarez as suggested and taught by Rateiczak in order to provide an electrical contact composite of a flat electrical structure having improved mechanical stability (e.g., Rateiczak: para 6).
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 09/22/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. 
The remarks then address the prior art rejections. The remarks note the amendments to claim 4 and assert that the cited references do not teach or suggest the claimed invention. The remarks note the combination of references and address Alvarez. The remarks first assert that Alvarez teaches away from the claimed invention, referring to MPEP 2145 and paragraphs 5, 21 and 26 of Alvarez. The remarks assert that Alvarez purports to reduce the temperature which can be increased risk of firing unlike the claim 4 of the present application purposely increase it. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increasing temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remarks further assert that present application discloses a converse result from Alvarez, with reference to paragraphs 29 and 12 and Fig. 4 of the present application. The remarks state that the present application purposively accelerates a heat in the device with the structure, "lower semispherical portions of the hyper heat accelerator dots having a spherical shape are included in the metal oxide to thus form a diffusion layer and upper semispherical portions thereof are included in the conductive adhesive layer," in claim 4 of the present application and that the FIG. 4 below is shown the purpose of the present application, which Alvarez avoids or teaches away. In response to applicant's argument that the present application purposively accelerates a heat in the device with the structure, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The remarks next note that the amended Claim 4 has a feature, "wherein lower semispherical portions of the hyper heat accelerator dots having a spherical shape are included in the metal oxide to thus form a diffusion layer and upper semispherical portions thereof are included in the conductive adhesive layer." The remarks assert that Alvarez only discloses, "at least some of the silver in the silver paste may migrate through these apertures or micro-fractures 13 (e.g., by capillary action), thereby forming a reliable connection, that it will be appreciated that the apertures or micro-fractures 13 are stylized depictions and that more or fewer of these and/or differently shaped apertures or micro-fractures might ultimately be formed," without indicating any particular layer or specific method of shape and that "the lower semispherical portions of the hyper heat accelerator dots are diffused into the metal oxide layer to give a diffusion layer" of the claim 4 provides the specific layer and figure, which Alvarez or any other references do not teach or disclose. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lower semispherical portions of the hyper heat accelerator dots are diffused into the metal oxide layer to give a diffusion layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remarks conclude that Alvarez and any other refences do not teach or suggest the above-quoted features as recited in amended claim 4 based on the disclosed contents of Alvarez and any other refences and that the cited references, whether taken alone or in combination, do not teach or suggest every limitation of the amended claim 4. However, claim 4 is presently rejected as set forth and explained above.
The remarks next address new claims 16-18. The remarks reproduce some of the new claim language, note where the claims are supported in the specification and assert that the claims are allowable. The remarks assert that new claim 17 recites, "wherein, during the lamination attachment of the hyper heat accelerator dots, the roller is used at a predetermined pressure and a predetermined temperature.," while Alverez and any other references do not teach or suggest the feature, and thus is allowable, and that claim 18 depends on claim 17, and thus is allowable. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  MPEP 2113. Claims 17-18 are directed to the method of production, while claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims as indicated above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 1, 2022